Title: From James Madison to Dolley Madison, [9 August] 1809
From: Madison, James
To: Madison, Dolley Payne Todd


[9 August 1809]
I hope you receid., my dearest, a letter written by the last Mail. I write this in haste just to tell you that P. & myself are well; & that I am making exertions to get thro’ the necessary business, with a hope of setting out on my return tomorrow. It is very possible however that I may be detained till friday Morning. I send you all the foreign news in the inclosed papers. That from France has a better complexion than preceding accts. of her temper towards the U. S. The tone of Cannings speech also is a little different from the arrogance of his instructions to Mr. Erskine. Payne writes. I must refer to his letter for what I am prevented from adding, relative to Capt. Coles &c &c.
